FILED
                           NOT FOR PUBLICATION
                                                                            OCT 30 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RANDOLPH FITCH, on behalf of                     No.   19-56119
himself, all others similarly situated and on
behalf of the general public,                    D.C. No.
                                                 2:19-cv-00590-RGK-MAA
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

SHAW INDUSTRIES, INC.; SHAW
INDUSTRIES GROUP, INC.,

              Defendants-Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted October 21, 2019**
                               Pasadena, California

Before: KLEINFELD, PAEZ, and CALLAHAN, Circuit Judges.

      Shaw Industries, Inc. (Shaw) appeals from the district court’s sua sponte

remand of Randolph Fitch’s putative class action against Shaw for allegedly not

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
properly paying its hourly non-exempt workers. The district court held that Shaw

had not made the requisite showing that the matter in controversy exceeds

$5,000,000.

      This appeal is controlled by our recent decision in Arias v. Residence Inn by

Marriott, 936 F.3d 920 (9th Cir. 2019), which vacated a similar remand order. In

Arias we held “that when a notice of removal plausibly alleges a basis for federal

court jurisdiction, a district court may not remand the case back to state court

without first giving the defendant an opportunity to show by a preponderance of

the evidence that the jurisdictional requirements are satisfied.” Id. at 925. We

conclude that in this case Shaw’s notice of removal “plausibly alleges a basis for

federal court jurisdiction,” and accordingly we vacate the district court’s sua sponte

remand order.

      On remand, should the district court again consider remanding this action to

the state court, it should follow our holdings in Arias that: (1) “a removing

defendant’s notice of removal ‘need not contain evidentiary submissions’ but only

plausible allegations of the jurisdictional elements”; (2) “when a defendant’s

allegations of removal jurisdiction are challenged, the defendant’s showing on the

amount in controversy may rely on reasonable assumptions”; and (3) “when a

statute or contract provides for the recovery of attorneys’ fees, prospective


                                           2
attorneys’ fees must be included in the assessment of the amount in controversy.”

Id. at 922 (quoting Ibarra v. Manheim Investments, Inc., 755 F.3d 1193, 1197 (9th

Cir. 2015)).

      The district court’s order remanding this action to the state court is

VACATED and the matter is REMANDED to the district court.




                                          3